ae

|
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
. ¥, , (For Offenses Committed On or After November 1, 1987)
Arturo Cruz-Marcos Case Number: 3:19-mj-24489

 

 
    

' Charles Halliggn Adair f

Defendant's Attorney

REGISTRATION NO. 91784298 | DEC 03 2019

THE DEFENDANT: CLERK US DI

. Lat so STRICT COURT
pleaded guilty to count(s} 1 of Complaint py TERN D:

STRICT OF CALIFORNIA

ye
SCP

 

 

 

 

 

L} was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
LC Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

VV .
A TIME SERVED aa days
\

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

o defendant’s possession at the time of arrest upon their deportation or remoyal. Cyuuair Love a 7

[4+ Gourt recommends, defendant be deported/removed with relative, 9 CMO CVs & charged in case
Gouricgegmaneets dele " 2 cha

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 3, 2019
Date of Imposition of Sentence

fy

HONORABLE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

   

- Clerk’s Office Copy | "-3:19-mj-24489

 

 
